[DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________                  FILED
                                                      U.S. COURT OF APPEALS
                            No. 07-14450                ELEVENTH CIRCUIT
                                                            APRIL 18, 2008
                        Non-Argument Calendar
                                                         THOMAS K. KAHN
                      ________________________
                                                              CLERK

                   D. C. Docket No. 06-61244-CV-JIC

FRANK R. ZOKAITES,

                                                    Plaintiff-Appellant,

                                 versus

BALISTRERI REALTY, INC.,
LUC GAUTHIER,

                                                    Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     _________________________


                            (April 18, 2008)

Before BLACK, CARNES and BARKETT, Circuit Judges.

PER CURIAM:
      Frank Zokaites appeals the district court’s denial of his motion to amend

judgment to add prejudgment interest. Zokaites contends the district court erred in

denying the motion because he is entitled to prejudgment interest under Florida

law. After reviewing the record and the parties’ briefs, we agree with the district

court’s well-reasoned order of August 23, 2007, and affirm the district court.

      AFFIRMED.




                                          2